Citation Nr: 1529209	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  09-43 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for migraine headaches, to include as secondary to a neck disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1979.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

The Veteran's claims were remanded by the Board in December 2014 to obtain outstanding VA treatment records, obtain any identified outstanding private medical records, and to afford the Veteran a VA spine examination to determine if his neck disorder is related to his active duty military service.

As noted in the previous remand, the Veteran claims his migraines headaches are secondary to his neck disorder, and therefore, consideration of the migraine headaches claim must be deferred pending resolution of the claim for service connection for a neck disorder.  See Harris v. Derwinski, 1. Vet. App. 180, 183 (1991).

The RO has not complied with the Board's December 2014 remand orders, and in fact, there is no indication that the Veteran's claims were sent back to the RO for further development.  Consequently, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of the Veteran's response, the RO must take all appropriate action necessary to obtain and associate with the record any identified medical records from the VA Medical Center in Daytona Beach, Florida, to include June 2014 VA treatment records evaluating the Veteran's neck disability.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA spine examination to determine whether any neck disability found is related to his active duty military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include x-rays, must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed neck disability is related to the Veteran's active duty service.

In providing the opinion, the examiner must consider and discuss:

(a)  the October 1978 fall from a ladder, as documented in the Veteran's service treatment records;

(b)  the post-service evidence showing a spine injury in December 2000;

(c)  the May 2013 VHA medical opinion regarding the Veteran's low back disability;

(d)  the June 2007 VA medical treatment report and opinion; and

(e)  the Veteran's statements of continuing neck pain and symptoms since separating from service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

